Citation Nr: 0426970	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-14 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for left 
upper extremity disability, to include neuropathy and reflex 
sympathetic dystrophy (RSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to April 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2000 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which awarded compensation under the 
provisions of 38 U.S.C.A. § 1151 for the veteran's upper left 
extremity disability.  The veteran appealed the assignment of 
a 20 percent disability evaluation for this disability.

In June 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims files.  

The Board notes that a VA Form 119, Report of Contact, dated 
in November 2002, indicates that the veteran had raised the 
issue of entitlement to service connection for post-traumatic 
stress disorder.  By letter in February 2003, the RO informed 
the veteran that her claim had been received.  However, the 
evidence does not show that this claim has been adjudicated.  
This matter is referred to the RO for appropriate action.

REMAND
 
Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

In the present case, the evidence does not show that the RO 
has complied with the VCAA.  While the veteran was furnished 
a letter in February 2003 addressing the VCAA in conjunction 
with claim for service connection for post-traumatic stress 
disorder (PTSD), the evidence does not show that the veteran 
has been notified of the information and evidence necessary 
to substantiate her claim for a higher initial rating for 
left upper extremity disability.  Accordingly, remand is 
required to ensure compliance with the VCAA and its 
implementing regulations.

Additionally, the Board notes that further evidentiary 
development of the case is in order.  From October to 
November 1999, the veteran was hospitalized for a coronary 
bypass graft.  She subsequently developed polyneuropathy and 
RSD in her left forearm at the graft site.  While VA 
treatment records from November 1999 to February 2003 are 
associated with the claims file, the most recent evidence of 
record reflecting treatment for the veteran's left arm 
disability is dated in October 2000.  However, at her hearing 
before the Board in June 2004, the veteran testified that her 
disability had increased in severity and that she had 
received treatment for the disability in November or December 
2003.  On remand, the RO should ask the veteran to identify 
all sources of treatment for her left arm disability since 
October 2000.

Additionally, in light of the lack of clinical findings 
pertaining to the veteran's left arm disability since October 
2000, the Board is of the opinion that a VA examination is 
warranted.  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that she should submit any 
pertinent evidence in her possession and 
either submit any records pertaining to 
treatment or evaluation of her left upper 
extremity disability since October 2000 
or provide the RO with the information 
and authorization necessary for the RO to 
obtain such records on her behalf.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and her 
representative and request them to 
provide the outstanding evidence.

3.  Then, the veteran should be afforded 
a VA neurological examination to 
determine the severity of her current 
upper left extremity disability to 
include polyneuropathy and RSD.  The 
claims folders must be made available and 
reviewed by the examiner prior to 
completion of the examination report.  

The examiner should identify all symptoms 
and functional impairment associated with 
the service-connected disability.   

The examiner should identify the nerves 
or nerve groups affected by the veteran's 
polyneuropathy and/or RSD.  With each 
nerve or nerve group that is identified, 
the examiner should also indicate whether 
there is complete paralysis or mild, 
moderate, or severe incomplete paralysis, 
neuritis or neuralgia.  The examiner 
should also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.
 
4.  Thereafter, the RO should review the 
claims folder to ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO should also undertake any 
other indicated development it determines 
to be indicated.

6.  Then, the RO should readjudicate the 
issue on appeal on a novo basis.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and her 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




